COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                           '
                                                               No. 08-13-00072-CR
                             State,            '
                                                                 Appeal from the
 v.                                            '
                                                                409th District Court
 ROCIO ROMERO,                                 '
                                                             of El Paso County, Texas
                                               '
                            Appellee.
                                               '               (TC# 20120D01434)




                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until August 26, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before August 26, 2013.

       IT IS SO ORDERED this 31st day of July, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.